Citation Nr: 0704994	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  03-07 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for glossopyrosis of the 
mouth and tongue.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




INTRODUCTION


This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (the RO). The veteran subsequently 
relocated, and his appeal is currently within the 
jurisdiction of the RO in Chicago, Illinois.

Procedural history

The veteran served on active duty from October 1981 to 
October 1990 and from May 1991 to May 2002.

In December 2001, the RO received the veteran's claim of 
entitlement to service connection of glossopyrosis of the 
mouth and tongue.  In a July 2002 rating decision, the RO 
denied service connection.  The veteran disagreed with the 
July 2002 rating decision and initiated this appeal. The 
appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in February 2003.

In connection with his appeal, in August 2004, the veteran 
presented personal testimony, via videoconferencing 
equipment, before the undersigned Veterans Law Judge.  See 38 
C.F.R. § 20.700(e) (2004).  A transcript of the hearing is 
associated with the claims file.

In December 2004, the Board remanded this issue for 
additional evidentiary development.  In December 2005 the 
Board again remanded the issue for additional evidentiary 
development.  After that was accomplished, the VA Appeals 
Management Center (AMC) issued a supplemental statement of 
the case which continued to deny the veteran's claim.  The 
veteran's claims folder has been returned to the Board for 
further appellate proceedings.    


Issues not on appeal

In its December 2004 decision, the Board denied service 
connection for viral conjunctivitis, left Achilles 
tendonitis, a respiratory disability, tuberculosis, and 
residuals of asbestos exposure.  In the December 2005 
decision, increased ratings were denied for service-connected 
costochondritis and for an umbilical hernia.  
The Board's decisions are final.  See 38 C.F.R. § 20.1100 
(2006).

The veteran submitted a statement in August 2004 indicating 
that he wished to withdraw his appeal as to the issues of 
service connection for hyperlipidemia and residuals of 
cellulitis.  In its December 2004 decision, the Board 
determined that the criteria for withdrawal of the veteran's 
substantive appeal as to the issues of service connection for 
hyperlipidemia and residuals of cellulitis had been met.  
See 38 C.F.R. § 20.204 (2006).

In an April 2005 rating decision, the RO granted service 
connection for tendonitis of the left shoulder and right knee 
strain.  There issues had been remanded by the Board in 
December 2004.  In its December 2005 decision, the Board 
granted service connection for acne and left knee arthritis.  
The Board's decision was implemented in a January 2006 AMC 
rating decision.  To the Board's knowledge, the veteran has 
not indicated disagreement with the compensation level or 
effective date as to any of these service-connected 
disabilities.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].

Also in the Board's December 2005 decision, increased ratings 
were granted for service-connected acinitic keratoses of the 
hands and hemorrhoids.

In its December 2004 decision, the Board noted that although 
the veteran had submitted a notice of disagreement as to an 
October 2002 rating decision denying service connection for 
bilateral hearing loss, a statement of the case addressing 
the matter had not yet been issued. Accordingly, the Board 
remanded the matter to correct this procedural deficiency.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  A review of 
the record indicates that in May 2005, the RO issued the 
veteran a statement of the case addressing the issue of 
service connection for hearing loss. The veteran was advised 
of his appeal rights, and he was specifically informed that 
he had 60 days in which to perfect his appeal of that issue. 
Neither the veteran nor his representative submitted a 
substantive appeal within the applicable time period.  In the 
absence of a timely filed substantive appeal that issue is 
not before the Board on appeal.  See 38 U.S.C.A. §  7105 
(West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2006).  The veteran has not since 
indicated that he wished to pursue the issue of entitlement 
to service connection hearing loss.

In short, of the 17 issues which were before the Board in 
December 2004, four were granted by the Board; two were 
granted by the agency of original jurisdiction while the case 
was in remand status; seven were denied by the Board; two 
were withdrawn by the veteran; and an appeal was not 
perfected as to the sixteenth issue.  There remains one issue 
on appeal.   



FINDINGS OF FACT

1.  Glossopyrosis was diagnosed in 1993, during the veteran's 
military service.  
It has not been diagnosed since.

2.  There is no competent medical evidence that the claimed 
disability currently exists.


CONCLUSION OF LAW

Glossopyrosis of the mouth and tongue was not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for glossphyrosis of the 
mouth and tongue.   
He contends, in essence, that he developed this condition in 
service.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims. 

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail." To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim. As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006).  The Board observes that letters were 
sent to the veteran in August 2002, December 2004  and June 
2006 which were specifically intended to address the 
requirements of the VCAA. The August 2002 letter explained in 
detail the elements that must be established in order to 
grant service connection.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).  In the August 
2002, December 2004 and June 2006 VCAA letters, the RO 
informed the veteran that the RO would get such things as 
medical records, employment records, or records from other 
Federal agencies. The veteran was also notified that VA would 
assist him in obtaining a VA examination and medical opinion.  
[As is discussed below there are of record two recent VA 
medical examination reports.]

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR 
§ 3.159(b)(1) (2006). The August 2002 letter informed the 
veteran that although VA would assist him in obtaining 
evidence such as private medical records and other non-
Federal evidence, he was responsible for providing enough 
information to enable VA to request such records.  The June 
2006 VCAA reiterated that the veteran was responsible for 
obtaining "Relevant records not held by any Federal agency.  
This includes records from State or local governments, 
private doctors and hospitals, or current or former 
employers."

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006).   The June 2006 VCAA specifically 
informed the veteran:  "If there is any other evidence or 
information that you think will support your claim, please 
let us know. If you have any evidence in your possession that 
pertains to your claim, please send it to us." This 
advisement clearly conforms to the regulatory requirement.

In summary, the Board finds that August 2002, December 2004 
and June 2006 letters adequately notified the veteran and his 
representative of the information, and medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran. 

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of the issue by the RO. While that was 
not done in this case, the Board does not believe that the 
veteran has been prejudiced by such error in timing.  
Following receipt of the letter, the veteran was afforded 
ample opportunity to respond and to submit or identify 
evidence pertinent to his claim, and the veteran's claim was 
readjudicated, most recently in the July 2006 Supplemental 
Statement of the Case.  Accordingly, the Board finds that any 
timing deficiency in VA's notice to the veteran has since 
been rectified.  The veteran and his representative have not 
pointed to any prejudice resulting from the timing of the 
VCAA notices.

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim. See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
The record includes the veteran's service medical records, 
extensive post-service medical treatment records, and reports 
of VA examinations.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  In August 2004, the veteran presented personal 
testimony via videoconferencing equipment before the 
undersigned Veterans Law Judge.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law. Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability. 
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis

Initial matter - compliance with the Board's remand 
instructions

Pursuant to the Board's December 2004 remand instructions, 
the veteran underwent a VA medical examination in January 
2005 to determine the existence, nature and etiology of any 
current disorder of the mouth.  Although the examiner was 
unable to identify any current disability of the mouth, he 
recommended further evaluation by an Ear, Nose, and Throat 
specialist. 

In December 2005, the Board remanded the issue for additional 
development, as follows: 

1. The veteran should be afforded an examination by an 
Ear, Nose, and Throat specialist to determine the 
existence, nature, and etiology of any current disorder 
of the mouth. The examiner is asked to review the claims 
folder in conjunction with the examination and render an 
opinion as to whether it is at least as likely as not 
that any current disorder of the mouth identified on 
examination is causally related to the veteran's active 
service or any incident therein. A report of the 
examination should be prepared and associated with the 
veteran's VA claims folder.

2. After the actions requested above have been 
completed, [the AMC] should again review the record. If 
the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a 
supplemental statement of the case and given the 
opportunity to respond thereto.

A specialist examination was completed in March 2006, with an 
addendum added by the examining physician in May 2006.  In 
July 2006, the AMC was issued a supplemental statement of the 
case; the veteran and his representative were duly notified 
thereof.  

The veteran's representative, in a January 2007 Informal 
Hearing Presentation, has contended that the 2006 examination 
was inadequate and that the Board remand instructions were 
not complied with, thus necessitating another remand.  
See Stegall v. West, 11 Vet. App. 268 (1998) [holding that 
where remand instructions are not followed, the Board errs as 
a matter of law when it fails to ensure compliance].  After 
having carefully considered the matter, the Board declines to 
remand this issue a third time.

The representative's contention is based on his surmise that 
the veteran's claims folder was not reviewed by the March 
2006 examiner, and that the examiner did not specifically 
mention the veteran's mouth.  



The record is clear that the claims folder was sent by the 
AMC to the VA Medical Center in February 2006 and again in 
April 2006.  The AMC's instructions stated, each time:

CLAIMS FILE BEING SENT FOR REVIEW BY THE EXAMINER.

The AMC further instructed the examiner as follows:

EXAMINER: PLEASE STATE IN YOUR REPORT THAT YOU HAVE REVIEWED 
THE CLAIMS FOLDER, IF NOT WE RUN THE RISK OF ASKING FOR A 
REPEAT EXAMINATION AND/OR ADDENDUM.  

In both the original March 2006 examination report and in the 
May 2006 addendum, the examiner did not explicitly state that 
he had reviewed the claims folder.  This, in and of itself, 
is not cause for a remand, since the Board did not request 
that this be done.  Moreover, the fact that review of the 
folder was not specifically mentioned does not mean that such 
review was not in fact accomplished.  In the absence of 
specific evidence to the contrary the Board will not assume 
that the file was not reviewed.

With respect to the lack of any mention of the mouth in the 
March 2006 examination report, it is clear from the 
examination report that the mouth was in fact examined.  The 
examiner specifically mentioned the veteran's throat and 
larynx; it would be anatomically impossible to examine such 
without opening the mouth.

The Board additionally observes that the January 2005 
examination report contained a recitation of the veteran's 
medical history, and the examiner "found a normal oral 
cavity with no lesions noted."  During the March 2006 
examination, the veteran stated that nothing had changed in 
the intervening year. 

The reason for both previous remands was to determine whether 
a disorder of the mouth currently existed.  The previous VA 
examination identified no such disorder, and indeed the 
medical records dating back to the veteran's separation from 
service   
did not note any mouth problems.  The 2006 examination report 
did not in fact identify a disorder of the mouth.  Remanding 
this case under such circumstances would be an exercise in 
absurdity.  

In short, under the circumstances presented in this case, a 
remand ordering yet another medical examination in the 
absence of any post-service medical evidence showing that the 
claimed disability in fact exists would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) [strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran].  Indeed, the veteran's representative himself 
obviously had trepidations concerning such a remand, stating 
"unfortunately, this case should again be remanded".
  
Discussion

As was noted above, service connection involves three 
elements: in-service disease or injury; current disability; 
and a medical nexus between the two.

The veteran's service medical records confirm that in 
September 1993 the veteran sought treatment for sores in his 
mouth, burning of his tongue, and a lesion on his left lower 
lip.  The diagnosis was glossopyrosis. 

The crucial element in this case is the matter of current 
disability.  

In December 2004, the Board, although acknowledging that 
"the evidence does not conclusively show that the veteran 
has current disability with respect to the claimed 
glossopyrosis", remanded this issue for a medical 
examination "to determine the existence . . . of any current 
disorder of the mouth."  The resulting examination, in 
January 2005, resulted in the following comment by the 
examiner:  

When looking through [the veteran's] records, I do not 
see any record of any type of skin lesion or oral lesion 
since 1993 which was on the lower lip, apparently 
resolved and was never documented again. . . . It is 
noted that in September of 1993, [the veteran] was 
treated for soreness of the mouth and burning of the 
tongue, but there were no reported complaints since that 
time.

Physical examination was normal.  The diagnosis was "Normal 
oral examination."

As has been described in some detail above, the Board 
remanded this case for another examination.  Although 
somewhat less well written than the January 2005 examination 
report, the March 2006 examination report and May 2006 
addendum 
in essence similarly identified no glossopyrosis.  The 
examiner found only that the veteran had occasional problems 
with his sinuses and upper respiratory infections.

In short, the competent medical evidence of record does not 
demonstrate that glossopyrosis exists, or has existed since 
the one isolated finding in 1993.  In the absence of a 
current disability, service connection may not be granted. 
See Brammer, supra; see also Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].

The Board will briefly address the third element, medical 
nexus.  In the absence of a current disability, medical nexus 
is an impossibility.  There is in fact no competent medical 
opinion of record concerning medical nexus.

It is in fact unclear whether the veteran himself still 
contends that he has 
glossopyrosis.  To the extent that he does, it is well 
established that lay persons without medical training, such 
as the veteran, are not competent comment on medical mates 
such as diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2006) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for glossopyrosis.  The benefit sought on appeal 
is accordingly denied.


ORDER

Service connection for glossopyrosis of the mouth and tongue 
is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


